Citation Nr: 1101834	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-03 676A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION


The Veteran served on active duty from November 1970 to March 
1972 and had additional, albeit unverified, service in the 
reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from 
a December 2004 decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board issued a decision in January 2009 denying two other 
claims the Veteran also appealed - for service connection for 
right ear hearing loss and concerning a petition to reopen a 
claim for service connection for left ear hearing loss.  
The Board declined to reopen the latter claim, concluding there 
was not new and material evidence.  And as for the remaining 
claim for service connection for PTSD, the Board remanded this 
claim to the RO via the Appeals Management Center (AMC) for 
further development and consideration.  The Board again remanded 
this claim in September 2009.


FINDING OF FACT

In a facsimile (fax) received at the AMC on September 22, 2010, 
which the AMC in turn forwarded to the Board on October 14, 2010, 
the Veteran indicated he is withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the Appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Here, in a fax 
received at the AMC on September 22, 2010, which the AMC in turn 
forwarded to the Board on October 14, 2010, the Veteran indicated 
he is withdrawing this appeal.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


